DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first shifting apparatus” in claims 1 27, and 32, “a second shifting apparatus” in claim 2 and “third shifting apparatus” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 33 is objected to because of the following informalities:  “The” in line 8 of claim 33 should be changed to --the--, as it is in the middle of the claim body.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims as drafted are replete with broad, vague, and confusing language. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the claims beyond those pointed out below.
In claim 1, the reference no. 37 should be changed to --32--.
Claim 1 also recites “at least one sleeve” and “at least one O-ring”.  Claim 1 later in the claim recites “the sleeves” and “the adjacent O-rings”.  These do not agree in number as the claim does not require more than one sleeve or O-ring.  Same deficiency can be found in claims 3, 4, and 33.
Claims 1 and 27 recite “in such a way”.  This phrase is vague and indefinite as to how the sleeves are pressed.  
As discussed above, claim limitations “a first shifting apparatus”, “second shifting apparatus” and “third shifting apparatus” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claim 2 recites the “pressure plate and the first shifting apparatus are the second shifting apparatus for displacing the first and second sleeves”.  Again, the number of sleeves do not agree with at least one sleeve.  In addition, it is unclear what applicant means by the pressure plate and the first shifting apparatus are the second shifting apparatus.  
Claims 3 and 5 recite “the second shifting apparatus”.  This limitation lacks antecedent basis.
Claim 3 also recites “a pressure plate (44)”.  A pressure plate already recited in claim 1 from which claim 3 depends.  Is this an additional pressure plate?  For the purpose of examination, the examiner will assume this is the same pressure plate. Nevertheless, clarification is required. 
Claim 20 recites “the sleeves”.  This should refer to the “first sleeve” and “second sleeve” for clarity. 
Claim 34 recites “the stop plate”.  This limitation lacks antecedent basis. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 8-15, 18, and 21-25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 3, 8-15, 18, and 21-25 attempt to further limit the “first shifting apparatus”, “second shifting apparatus” and/or “third shifting apparatus”, which have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Thus, the limitations of claim 3, 8 and 21 are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Therefore, these dependent claims fail to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-35, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Itoh, (US 2008/0138249; hereinafter “Itoh”) in view of Carl (US 2002/0053245).
As to claims 1, 2, 27, and 32, Itoh teaches a metering head for a metering machine or another metering device, comprising: 
a carrier 51, on which a plurality of parallel attachments (see Figs. 6a-7) for picking up pipette tips 100 are arranged adjacent to each other, 
wherein each attachment has the following features: 
a tube 85a which has a supporting protrusion 91 (see Figs. 6a-7; para [0043]) at the bottom end that protrudes outward and extends peripherally at least partially;
a first and second sleeve 91, 94, respectively, which surrounds the tube 85a and can be axially shifted on the tube (see para [0043] et seq.), and 
a first elastomer O-ring (98 in Figs. 6a-7) which surrounds the tube and is arranged adjacent to the bottom end of the first sleeve 91; 
a second elastomer O-ring (98 in Figs. 6a-7) which surrounds the tube and is arranged adjacent to the second end of the second sleeve at the bottom (see para [0048] and Figs. 6a-7)
a pressure plate (93 with attached guide pipe 87 see Figs. 6a and 6b) which is arranged above the sleeve 94 having a hole (see Figs. 6a,b) through which each pipe 85a extends,  wherein the pressure plate 93 can be shifted along the tubes between a release position at a first distance from the supporting protrusions 91 and a clamping position at a second distance from the supporting protrusions (30) that is smaller than the first distance, the pressure plate presses against the upper edge of the adjacent sleeves of all attachments in the clamping position in such a way that the sleeves (94, 91) are pressed, at the bottom ends, against the adjacent O-rings (98), and the O-rings are expanded in order to securely clamp pipette tips 100 shoved onto the attachments (see para 0049 and [0061] et seq. and Figs. 6a-7); 
a first shifting apparatus (see Figs 6a and 6b)) which is connected to the pressure plate 93 and is designed to move the pressure plate between the release position and the clamping position. 
Note: the recitations that the “metering machine or another metering device” as recited in the preamble of claims 1, 2 and 27 are not considered as part of the claimed device structure and are therefore not given patentable weight. The Court has held that "[e]xpressions relating the apparatus contents thereof during an intended use operation are of no significance in determining the patentability of the apparatus claim." For apparatus claims 1, 2, and 27, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)).  Furthermore, when reading the preamble in the context of the entire claim, the recitations “metering machine” and “another a metering device” are not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Itoh does teach the dispensing head D1 has several attachments (see fig. 1, see para [0065] et seq.), Itoh does not disclose a pressure plate with a plurality of holes through which the pipes extend. However, the use of plates with a plurality of holes to remove pipette tips is considered conventional, see Carl.
In the related art of dispensing, Carl teaches a pressure plate 33 with a plurality of holes through which the pipes extend (see Figs. 6-7).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have included in Itoh the pressure plate of Carl for the obvious benefit of receiving and removing a plurality of attachments from carrier after use.
As to claim 3, Carl teaches the pressure plate and the first shifting apparatus are the second shifting apparatus for displacing the first and second sleeves and a pressure plate is pressed against the top edge of the second sleeves (see Figs. 1, 6 and 7 and para [0030] et seq.)
As to claim 4, Itoh does not explicitly disclose that the sleeves have a peripheral tapering at the bottom end. However, it would have been obvious to determine the optimum shape and size of the sleeves for effective removal of the attachments. The applicant is advised that the Supreme Court has clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try.  In this regard, the Supreme Court explained that “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.”  An obviousness determination is not the result of a rigid formal disassociated from the consideration of the facts of the case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results.  See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82, USPQ2d 1385, 1397 (2007), see MPEP 2143).
As to claim 5, Itoh teaches the first shifting apparatus or the second shifting apparatus adjoins the carrier (see Figs. 6a,6b).
As to claim 6, Itoh does not explicitly disclose wherein the inner diameter of the first O-ring is less than the inner diameter of the second O-ring, and the outer diameter of the first O-ring is less than the outer diameter of the second O-ring.  However, it would have been obvious to determine the optimum shape and size of the O-rings for effective removal of the attachments. An obviousness determination is not the result of a rigid formal disassociated from the consideration of the facts of the case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results.  
As to claim 7, Itoh teaches the first O-ring is guided on the inner perimeter on the tube and the second O-ring is guided on the inner perimeter on an end of the second sleeve engaging therein (see Figs. 6A-6B). 
As to claims 8-31 and 33-35, Carl teaches the first shifting apparatus has at least one guide shaft that is connected at the bottom to the pressure plate, see Fig. 9. However, Carl does not explicitly disclose the particular configuration of attachment and movement as claimed.  However, it would have been obvious to one of ordinary skill in the art to determine the optimum mechanisms to perform the various tasks.  
Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 27 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Panzer et al., (US 2006/0233669) teaches pipetting mechanism which include two sleeves and O-rings (see for example Fig. 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathryn Wright/           Primary Examiner, Art Unit 1798